DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 10, 13, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albanese US 5,749,325.
Regarding claim 1, Albanese discloses an animal leash comprising: a strap comprising a first end and a second end; a quick-release connector (17, 18, 19) coupled to the strap, a first portion (11) of the strap extending from the quick-release connector to the first end and a second portion (16) (Albanese, Figure 1) of the strap extending from the quick-release connector to the second end; a locking member (15) coupled to the first and second portions of the strap to form a collar loop that is configured to be coupled to an animal; and wherein the locking member is alterable between: a locked state in which the first and second portions of the strap are non-movable relative to the locking member and a size of the collar loop is fixed; and an unlocked state in which at least one of the first and second portions of the strap is movable relative to the 
Regarding claim 2, Albanese further discloses the quick-release connector is located along the collar loop so that the collar loop comprises a portion of the first portion of the strap, a portion of the second portion of the strap, and the quick-release connector, and wherein the collar loop is located on an opposite side of the locking member than the first and second ends of the strap (Albanese, Figure 1).
Regarding claim 5, Albanese further discloses the strap is formed from a webbing material (Albanese column 2: lines 12-13).
Regarding claim 6, Albanese further discloses a second end portion of the strap that comprises the second end of the strap is always located outside of the collar loop (Albanese, Figure 1).
Regarding claim 7, Albanese further discloses a length of the second end portion of the strap is adjustable when the locking member is in the unlocked state by moving the locking member towards and away from the second end of the strap (Albanese, column 2: lines 14-20).
Regarding claim 10, Albanese further discloses the quick-release connector is located closer to the second end of the strap than to the first end of the strap, and wherein the quick-release connector is adjustable between: a detached state in which the collar loop is open; and an attached state in which the collar loop is closed (Albanese, Figure 1).
Regarding claim 13, Albanese discloses an animal leash comprising: a first strap (11) comprising a first end and a second end; a second strap (16)(Albanese, Figure 1) comprising a first end and a second end, the second strap being distinct from the first strap; a quick-release connector (17, 18, 19) coupled to the second end of the first strap and the first end of the second 
Regarding claim 18, Albanese further discloses the quick-release connector comprises a male portion coupled to one of the first and second straps and a female portion coupled to the other one of the first and second straps, and wherein the quick-release connector is alterable between: (1) an attached state in which the male and female portions are coupled together to couple the first strap to the second strap and form the collar loop; and (2) a detached state in which the male and female portions are separated from one another and the collar loop is open (Albanese, Figure 1).
Regarding claim 19, Albanese further discloses the quick-release connector is in the detached state, the first and second straps are coupled together solely by the locking member (Albanese, Figure 1).
Regarding claim 20, Albanese further discloses a distal portion of the second strap that comprises the second end of the second strap is always located outside of the collar loop (Albanese, Figure 1).

Claim(s) 1-7, 9-13, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simons US 8,925,496.
Regarding claims 1 and 9, Simons discloses an animal leash comprising: a strap comprising a first end (14) and a second end (16); a quick-release connector (108) coupled to the strap, a first portion of the strap extending from the quick-release connector to the first end and a second portion (Simons, Figure 1) of the strap extending from the quick-release connector to the second end; a locking member (32) coupled to the first and second portions of the strap to form a collar loop (36) that is configured to be coupled to an animal; and wherein the locking member is alterable between: a locked state in which the first and second portions of the strap are non-movable relative to the locking member and a size of the collar loop is fixed (Simons, column 3: lines 63-64); and an unlocked state in which at least one of the first and second portions of the strap is movable relative to the locking member while the locking member remains coupled to the first and second portions of the strap to adjust the size of the collar loop (Simons, column 3: lines 42-43).
Regarding claim 2, Simons further discloses the quick-release connector is located along the collar loop so that the collar loop comprises a portion of the first portion of the strap, a portion of the second portion of the strap, and the quick-release connector, and wherein the collar loop is located on an opposite side of the locking member than the first and second ends of the strap (Simons, Figure 1).
Regarding claim 3, Simons further discloses the first end of the strap is coupled to a middle portion of the strap at a connection location to form a grip loop at a first end portion of the strap, wherein the grip loop (40) is configured for insertion of a user's fingers to facilitate gripping of the animal leash.
Regarding claim 4, Simons further discloses the unlocked state the locking member is slidable relative to the first portion of the strap between the quick- release connector and the 
Regarding claim 5, Simons further discloses the strap is formed from a webbing material (Simons, column 3: lines 15-16).
Regarding claim 6, Simons further discloses a second end portion of the strap that comprises the second end of the strap is always located outside of the collar loop (Simons, Figure 1).
Regarding claim 7, Simons further discloses a length of the second end portion of the strap is adjustable when the locking member is in the unlocked state by moving the locking member towards and away from the second end of the strap (Simons, column 3: lines 42-43).
Regarding claim 10, Simons further discloses the quick-release connector is located closer to the second end of the strap than to the first end of the strap, and wherein the quick-release connector is adjustable between: a detached state in which the collar loop is open; and an attached state in which the collar loop is closed (Simons, Figure 1).
Regarding claim 11, Simons discloses an animal leash comprising: a strap forming a first loop having a fixed size at a first end (14) portion of the strap for gripping by a user and a second loop having an adjustable size at a second end (16) portion of the strap for being placed around a portion of an animal to couple the strap to the animal; a quick-release connector (108) coupled to the strap along the second loop; and a locking member coupled to the strap at a location that is between the first and second loops (Simons, Figure 1), the location of the locking member along the strap determining the size of the second loop, the locking member being alterable between: a locked state in which the locking member cannot move relative to the strap and the size of the second loop cannot be adjusted; and an unlocked state in which the locking member can move 
Regarding claim 12, Simons further discloses the strap comprises a first portion extending between the quick-release buckle and a first end of the strap and a second portion extending between the quick-release buckle and a second end of the strap, the locking member being coupled to both of the first and second portions of the strap (Simons, Figure 1).
Regarding claim 13, Simons discloses an animal leash comprising: a first strap comprising a first end (14) and a second end (16); a second strap comprising a first end and a second end (16), the second strap being distinct from the first strap; a quick-release connector (108) coupled to the second end of the first strap and the first end of the second strap; a locking member (32) coupled to the first and second straps to form a collar loop (36) that includes a portion of the first strap, a portion of the second strap, and the quick-release connector (Simons, Figure 1), the collar loop being configured to be coupled to an animal; and wherein the locking member is alterable between: a locked state in which a size of the collar loop is fixed; and an unlocked state in which the first and second straps can slide relative to the locking member while the locking member remains coupled to the first and second straps to adjust the size of the collar loop (Simons, column 3: lines 63-64).
Regarding claim 15, Simons further discloses the first strap comprises a first stopper (stitching at 16) that prevents the locking member from sliding past the first end of the first strap, and wherein the second strap (stitching at 14) comprises a second stopper that prevents the locking member from sliding past the second end of the second strap.
Regarding claim 18, Simons further discloses the quick-release connector comprises a male portion coupled to one of the first and second straps and a female portion coupled to the 
Regarding claim 19, Simons further discloses the quick-release connector is in the detached state, the first and second straps are coupled together solely by the locking member (Simons, Figure 1).
Regarding claim 20, Simons further discloses a distal portion of the second strap that comprises the second end of the second strap is always located outside of the collar loop (Simons, Figure 1).

Allowable Subject Matter
Claims 8, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642